                Case 3:17-cv-04056-WHO Document 231 Filed 08/04/21 Page 1 of 5




     Rebecca A. Peterson (241858)
 1
     Robert K. Shelquist (pro hac vice)
 2   LOCKRIDGE GRINDAL NAUEN P.L.L.P.
     100 Washington Avenue South, Suite 2200
 3   Minneapolis, MN 55401
     Telephone: (612) 339-6900
 4
     Facsimile: (612) 339-0981
 5   E-mail: rapeterson@locklaw.com
             rkshelquist@locklaw.com
 6
 7   Attorneys for Plaintiff
     [Additional Counsel on Signature Page]
 8
 9                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                 SAN FRANCISCO DIVISION
11
     DANIEL ZEIGER, Individually and on             )   Case No. 3:17-cv-04056-WHO
12   Behalf of All Others Similarly Situated,       )
                                                    )   CLASS ACTION
13                                   Plaintiff,     )
14                                                  )   STIPULATION AND [PROPOSED]
           v.                                       )   ORDER REGARDING PLAINTIFF’S
15                                                  )   AMENDED DAMAGES REPORT AND
     WELLPET LLC, a Delaware corporation,           )   RENEWED CLASS CERTIFICATION
16                                                  )   BRIEFING
17                                   Defendant.     )
                                                    )
18
19            The Parties have met and conferred and hereby enter into this stipulation as set forth
20   below.
21            On May 4, 2021, the Parties participated in a productive conference with Magistrate
22   Judge Joseph C. Spero. In anticipation of another forthcoming settlement conference with
23
     Magistrate Judge Spero, the Parties entered into a stipulation on May 27, 2021, to extend expert
24
     and class certification deadlines. The Court entered an order consistent with the Parties’
25
     stipulation. ECF No. 223.
26
              Subsequently, the settlement conference with Magistrate Judge Spero scheduled for
27
     June 15, 2021 was continued to July 1, 2021. Based on these continuing discussions, the
28
        STIPULATION AND (PROPOSED) ORDER REGARDING PLAINTIFF’S AMENDED
           DAMAGES REPORT AND RENEWED CLASS CERTIFICATION BRIEFING
                             Case No. 3:17-cv-04056-WHO
                                           1
             Case 3:17-cv-04056-WHO Document 231 Filed 08/04/21 Page 2 of 5




 1   Parties agreed to a twenty-eight (28) day extension to the deadlines related to the Renewed
 2   Class Certification Motion and Amended Damages Report.           The Court entered an order
 3   consistent with the Parties’ stipulation. ECF No. 226.
 4          The settlement conference with Magistrate Judge Spero scheduled for July 1, 2021 was
 5   continued to August 17, 2021.
 6
            The parties reached a tentative settlement and the parties seek an extension of time to
 7
     finalize the Settlement Agreement.
 8
            Accordingly, the Parties agree to extend the deadlines 30 days as follows:
 9
     IT IS HEREBY STIPULATED THAT:
10
11
                                           Current Deadline          Proposed New Deadline
12
        Plaintiff’s amended
        damages reports                October 3, 2021               November 2, 2021
13
14      Plaintiff’s renewed class
        certification motion           October 3, 2021               November 2, 2021
15
16      Defendant’s rebuttal
        reports                        November 29, 2021             January 7, 2022
17
18      Defendant’s opposition to
        Plaintiff’s amended            November 29, 2021             January 7, 2022
19      damages reports and
        renewed class certification
20
        motion
21
        Plaintiff’s reply in support
22      of his renewed class           December 27, 2021             January 26, 2022

23      certification motion

24
25          STIPULATED TO AND DATED this 4th day of August, 2021.

26
27
28
        STIPULATION AND (PROPOSED) ORDER REGARDING PLAINTIFF’S AMENDED
           DAMAGES REPORT AND RENEWED CLASS CERTIFICATION BRIEFING
                             Case No. 3:17-cv-04056-WHO
                                           2
            Case 3:17-cv-04056-WHO Document 231 Filed 08/04/21 Page 3 of 5




 1
 2   Dated: August 4, 2021                 Respectfully submitted,
 3                                         LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 4                                         By: /s/ Rebecca A. Peterson
 5                                                Rebecca A. Peterson
                                           ROBERT K. SHELQUIST
 6                                         REBECCA A. PETERSON
                                           100 Washington Avenue South, Suite 2200
 7                                         Minneapolis, MN 55401
 8                                         Telephone: (612) 339-6900
                                           Facsimile: (612) 339-0981
 9                                         E-mail: rkshelquist@locklaw.com
                                           rapeterson@locklaw.com
10
11                                         Attorneys for Plaintiffs Daniel Zeiger

12
     Dated: August 4, 2021                 Respectfully submitted,
13
                                           SHOOK, HARDY & BACON L.L.P.
14
                                           By: /s/ Amir Nassihi
15                                                Amir Nassihi
16                                         AMIR NASSIHI
                                           One Montgomery, Suite 2700
17                                         San Francisco, CA 94104-4505
                                           Telephone: (415) 544-1900
18                                         Facsimile: (415) 391-0291
19                                         E-mail: anassihi@shb.com

20                                         Attorneys for Defendant WellPet LLC

21
22
23
24
25
26
27
28
        STIPULATION AND (PROPOSED) ORDER REGARDING PLAINTIFF’S AMENDED
           DAMAGES REPORT AND RENEWED CLASS CERTIFICATION BRIEFING
                             Case No. 3:17-cv-04056-WHO
                                           3
             Case 3:17-cv-04056-WHO Document 231 Filed 08/04/21 Page 4 of 5




 1
                CERTIFICATION OF COMPLIANCE WITH N.D. Cal. L.R. 5-1(i)(3)
 2
            I hereby certify that pursuant to N.D. Cal. L.R. 5-1(i)(3), I have obtained the
 3
 4   authorization from the above signatories to file the above-referenced document, and that the

 5   above signatories concur in the filing’s content.

 6          I certify under penalty of perjury under the laws of the United States of America that

 7   the foregoing is true and correct.

 8
 9   Dated: August 4, 2021                               By: /s/ Rebecca A. Peterson
                                                                Rebecca A. Peterson
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
        STIPULATION AND (PROPOSED) ORDER REGARDING PLAINTIFF’S AMENDED
           DAMAGES REPORT AND RENEWED CLASS CERTIFICATION BRIEFING
                             Case No. 3:17-cv-04056-WHO
                                           4
            Case 3:17-cv-04056-WHO Document 231 Filed 08/04/21 Page 5 of 5




 1                               [PROPOSED] ORDER
 2
           PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3
 4
     Dated: __________________
 5                                      HONORABLE WILLIAM H. ORRICK
                                        U.S. DISTRICT COURT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
        STIPULATION AND (PROPOSED) ORDER REGARDING PLAINTIFF’S AMENDED
           DAMAGES REPORT AND RENEWED CLASS CERTIFICATION BRIEFING
                             Case No. 3:17-cv-04056-WHO
                                           5
